Voting time
Mr President, 48 hours from now, as millions of Muslims will still be celebrating Eid and the world will be remembering the terrorist atrocity of 9/11, a Koran burning has been planned to coincide with this in Florida, USA. This act has been denounced by the US Administration and the Vatican. I hope this House will do likewise.
(Applause)
This extreme act of Koran burning is the act of one man and his followers alone. His actions should not be identified with the West or Christianity. Muslims globally must be told that, through this Koran burning, that pastor will achieve nothing. He has been isolated in his country and by his religion. It is only through a reaction that any perverse sense of achievement can be earned.
(Sustained applause)
Mr President, irrespective of the merits of Mr Karim's remarks, I fail to see how that was a point of order. If anybody else had stood up to make a statement, you would have asked them under which Rule they were speaking. Can you please tell me how that was a point of order?
Mr Batten, it was a point of order, information to the House.